Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed March 4, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claim 8 has been amended.  Claims 1-6, 9, and 10 have been cancelled.  Claims 11-20 have been added.  Accordingly, claims 8 and 11-20 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Campello et al. (Thrombosis Research 133S2. S195. PO-16 (2014)), is hereby withdrawn.
4.	In light of Applicant’s amendment and arguments, the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Brodsky et al. (J Gastrointestin Liver Dis. 17 (3): 261-268 (September 2008)), is hereby, withdrawn.

Priority


Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  In this case, the recitation of “wherein monitoring comprises repeating the steps of the method at suitable intervals” lacks proper antecedent basis in the specification.  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 is also ambiguous in reciting, “a microvesicle subtype” because “subtype” is a subjective term lacking a comparative basis for defining its metes and bounds.  See also claim 11.
	Claim 8 is vague and indefinite in reciting, “wherein monitoring comprises repeating the steps of the method at suitable intervals” because “suitable” is a subjective term lacking a comparative basis for defining its metes and bounds.  Additionally, the term "interval" is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See also claim 18.
Claim 11 is indefinite in reciting, “the microvesicle subtypes are derived from cell sources selected from the group consisting of endothelial, leucocyte, platelet, and hepatocyte” because it is unclear what is encompassed in the term “sources” as used in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 8 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon an analysis with respect to each of these claims as a whole, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The rationale for this determination, explained below, is based on the analysis presented in the USPTO’s “2019 Revised Guidance on Patent Subject Matter Eligibility” published January 7, 2019 in the Federal Register (84 FR 50) (hereinafter “Guidance”- refer to the flow chart in the Guidance for “2019 PEG”) and October 2019 Update.  The rationale for this determination:

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong One

The claimed step of determining the level of endothelial-derived MVs in the patient blood compared against predetermined reference value read on mental processes, such as a physician obtaining data result from a patient, thinking, evaluating, and forming an observation/evaluation/judgment/opinion regarding the patient’s likelihood of developing HCC based on the data. See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Such steps of determining biomarker levels compared against reference values read on mental processes insofar as such determination and comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  Such concepts as assessing abnormal results such as increase and/or decrease in endothelial-derived MVs, and thinking about the results have also been characterized by the courts as abstract ideas.  Additionally, the correlation between higher or lower levels of 

Step 2A Prong Two
“Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; evaluating whether any additional element is recited beyond the judicial exception; and determining whether the additional element(s) integrate the exception into a practical application of the exception.  This new consideration is based on case law including Vanda, for evaluation of particular treatment or prophylaxis limitations.
With respect to claim 8, the judicial exception is not integrated into a practical application because steps corresponding to mental activity such as determining, comparing against predetermined data, and monitoring results, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In 
There are no subsequent steps in claim 8 recited that would be performed depending on the results of the determination step.  As in Mayo, there is no requirement that a physician act on the results of the method in a significant manner. Rather, the claim merely informs a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient, such as recited in step ii).  With respect to the recitation of “treating and/or monitoring the patient whose measurement is indicative of being at risk of having or developing HCC by repeating the method steps at suitable intervals” encompasses additional steps/elements that are also insufficient to render the claims patent-eligible because simply appending with a generic treatment and monitoring the results, as claimed, based on the measured values that indicate HCC, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 

Claim 8 was amended to recite laboratory steps, “obtaining blood sample from the patient; isolating plasma from the blood sample; contacting the plasma with … at least one monoclonal antibody or differential binding partner directed against a specific cell surface marker on a microvesicle subtype; and measuring a level of endothelial-derived microvesicles in the plasma;” thus, performing an immunological assay that detects and measures the level of the endothelial-derived microvesicles in plasma.  Such data gathering steps as set forth in Applicant’s amendment are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.  
Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.

The combination of steps recited in the claimed process taken as a whole, including any implied well-understood, routine, and conventional steps of data acquisition recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
Based upon this analysis of the claims as a whole, the claim does not recite something significantly different than a judicial exception and fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campello et al. (Circulating microparticles in cirrhotic patients with hepatocellular carcinoma (HCC) and portal vein thrombosis. Thrombosis Research 133S2. S195. PO-16 (2014)) in view of Brodsky et al. (Dynamics of Circulating Microparticles Liver Transplant Patients. J Gastrointestin Liver Dis. 17 (3): 261-268 (September 2008)).
Campello et al. teach a method of determining occurrence of hepatocellular carcinoma (HCC) in patients suffering from cirrhosis. Campello et al. teach isolating plasma from blood sample of 76 patients known to have cirrhosis and compared to 41 cirrhosis patients with hepatocellular carcinoma (HCC manifesting hypervascular tumor) and 35 cirrhosis patients without HCC; and contacting the plasma with differentially labeled monoclonal antibodies (differential binding partners) directed against distinct microvesicle subtypes including those derived from the endothelium expressing CD62E (E-Selectin) or CD141 cell surface markers and those derived from platelets expressing CD142 cell surface markers: specifically anti-CD62E-PE (phycoerythrin) antibodies, anti-CD141-FITC (fluorescein isothiocyanate) antibodies, and anti-CD142-PE antibodies.  Thereafter, Campello et al. teach detecting and measuring the level of endothelial-derived microvesicles in the plasma samples expressing CD62-PE cell surface markers using flow cytometry.  According to Campello et al., the level of CD62+ endothelial-derived microvesicles is statistically higher in cirrhosis patients having HCC than predetermined reference value of known cirrhosis patients; and the level of CD62+ endothelial-derived microvesicles is statistically lower in cirrhosis patients not 
As such, it is deemed that Campello et al. implicitly has shown a direct correlation that exists between statistically higher level of endothelial-derived microvesicles exhibiting CD62 cell surface marker expression and occurrence of HCC; whether at a stage of development or risk in cirrhosis patients as compared to predetermined values from cirrhosis patients without HCC. 
Campello et al. differ from the instant invention in failing to teach treating and/or monitoring cirrhosis patients having higher or increased level of endothelial-derived microvesicles shown to have occurrence of HCC by repeating the method at specific intervals; wherein treatment comprises liver resection or liver transplant. 
Brodsky et al. teach monitoring the levels of endothelial-derived microvesicles (MPs, microparticles) in cirrhosis patients who have been treated with liver transplantation or liver resection (partial hepatectomy) (Abstract; Figure 1C; Figure 2C).  The method comprises obtaining anticoagulated (EDTA) blood sample from the patients; isolating plasma from the blood sample by centrifugation; and contacting the plasma with differentially labeled monoclonal antibodies (differential binding partners) directed against cell surface markers present in distinct microvesicle subtypes including those derived from the endothelium (CD144), leucocytes (CD31, PECAM: platelet endothelial cell adhesion molecule), and platelets (CD42): specifically anti-human CD144 antibodies, anti-human CD31 PE, and anti-human CD42a FITC (p. 262, left col. 3rd full ¶ to right col. 1st full ¶).  Brodsky et al. teach detecting and measuring the level or concentration of endothelial-derived microvesicles in the blood samples expressing st, 2nd, 3rd full ¶s).  
Brodsky et al. specifically determined that HepC with HCC patients show increased levels of the endothelial-derived MVs relative to HepC without HCC patients.  Specifically, Brodsky et al. demonstrated that in addition to the increased levels of endothelial-derived MVs in HepC with HCC patients as compared to HepC patients; a direct correlation with the HCC hypervascular tumor was also identified wherein the endothelial-derived MVs are directly correlated with the size of the tumor, suggesting an increase in the mass of endothelial cells in the tumor of HepC with HCC patients (Abstract; Figure 2; p. 266, col. 1, last full ¶ to col. 2).  As such, Brodsky et al. show that an increase in the level of the endothelial-derived MVs in HepC with HCC patients relative to predetermined value represented by HepC patients provides indication that the HepC patients are presented with occurrence of HCC; and a decrease in the level of the endothelial-derived MVs in HepC patients relative to predetermined value represented by HepC alone patients provides indication that the HepC patients have no occurrence of HCC.  Brodsky et al. teach monitoring the HepC patients who received a liver transplant and whose measurement shows an increase in endothelial-derived MVs for dynamically changing levels (Abstract; p. 266-267).  Specifically, Brodsky et al. teach treating and monitoring patients previously diagnosed with HepC presented with HCC by repeating the method at specific intervals post-treatment after obtaining initial levels of circulating endothelial-derived microvesicles and up to 2 weeks (1, 7, 14 days) after surgery to determine the functional status of the transplanted liver (Abstract; Figure 1C; Figure 2C). 
.  

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Campello et al. (Thrombosis Research 133S2. S195. PO-16 (2014)) in view of Brodsky et al. (J Gastrointestin Liver Dis. 17 (3): 261-268 (September 2008)), as applied to claim 8 above, and in further view of Bennett et al. (Sonographic Detection of Hepatocellular Carcinoma and Dysplastic Nodules in Cirrhosis: Correlation of Pretransplantation Sonography and Liver Explant Pathology in 200 Patients. AJR 179: 75-80 (2002)).
	Campello et al. and Brodsky et al. are discussed supra.  Campello et al. and Brodsky et al. differ from the instant invention in failing to teach monitoring HCC by conducting ultrasonography of the patients at suitable intervals.
	Bennett et al. teach monitoring 200 patients with cirrhosis who may or may not have HCC and underwent ultrasonography and then underwent liver transplantation within 90 days (Abstract; p. 75).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate ultrasonographic monitoring of transplanted liver in HCC patient as taught by Bennett into the method of Campello as modified by Brodsky .   

Response to Arguments
11.	Applicant’s arguments with respect to claim 8 has been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment

12.	Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. 
	A)  Applicant argues that the amendment incorporated into claim 8 obviates the rejection under the provisions of 35 USC 101 as being directed to a judicial exception without significantly more, because the active laboratory process steps provide limitations that impart significantly more than what is deemed to be a judicial exception.
Applicant’s argument is not persuasive because the immunological method steps of obtaining a blood sample, isolating plasma from the blood sample, and measuring endothelial-derived microvesicles expressing CD62E cell surface marker using differential binding partners that bind the marker encompass data gathering steps that are well-understood, routine, and conventional and recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique and are not sufficient to confer patent eligibility.  As set forth herein supra, when claims of a method patent are directed to an application that starts and ends with a naturally 
	
B) Applicant argues that Campello does not teach prediction of risk of cirrhotic patients developing HCC because Campello is limited to teaching that endothelial MPs are elevated in cirrhosis patients having HCC compared to cirrhosis alone.
Applicant’s argument is not persuasive because as set forth herein supra, Campello has shown a direct correlation between statistical increase in endothelial MPs in cirrhosis patients and the occurrence of HCC.  As such, Campello provides implicit teaching that cirrhotic patients who are presented with statistically increase level of endothelial MPs would suggest that there is a high likelihood that the patient might be developing HCC.    

C) Applicant argues that Brodsky does not teach monitoring the status of cirrhotic patients who have not received a liver transplant and does not teach a method of identifying a patient at risk of developing HCC.
In response, the rejection has been updated responsive to Applicant’s amendment and Brodsky is relied upon as secondary reference in combination with Campello for exactly the teaching of teaching and/or monitoring cirrhotic patients who are shown to present with HCC; wherein the cirrhotic patient is treated with a liver transplant or liver resection.    

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 20, 2021